EX-28.a.35 DFA INVESTMENT DIMENSIONS GROUP INC. ARTICLES SUPPLEMENTARY TO THE CHARTER DFA INVESTMENT DIMENSIONS GROUP INC., a Maryland corporation having its principal office in Baltimore, Maryland (hereinafter called the “Corporation”) and registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company, hereby certifies, in accordance with the requirements of Section 2-208 and/or 2-208.1 of the Maryland General Corporation Law (the “MGCL”), to the State Department of Assessments and Taxation of Maryland that: FIRST:The total number of shares of capital stock which the Corporation is authorized to issue is Sixty Billion (60,000,000,000) shares of capital stock, with a par value of One Cent ($0.01) per share, having an aggregate par value of Six Hundred Million Dollars ($600,000,000).Currently, the Corporation’s authorized shares have been designated and classified into the following ninety-five Series: Series Designation Number of Shares U.S. Micro Cap Portfolio Institutional Shares The DFA One-Year Fixed Income Portfolio Shares The DFA Short-Term Government Portfolio Shares The United Kingdom Small Company Portfolio Institutional Shares The Japanese Small Company Portfolio Institutional Shares The Continental Small Company Portfolio Institutional Shares The DFA Intermediate Government Fixed Income Portfolio Shares The DFA Five-Year Global Fixed Income Portfolio Shares Asia Pacific Small Company Portfolio Institutional Shares The Large Cap International Portfolio Shares U.S. Small Cap Portfolio Shares U.S. Small Cap Value Portfolio Institutional Shares The U.S. Large Cap Value Portfolio Shares The DFA Real Estate Securities Portfolio Shares LWAS/DFA International High Book to Market Portfolio Shares The Emerging Markets Portfolio Shares DFA International Small Cap Value Portfolio Shares VA U.S. Large Value Portfolio Shares VA Global Bond Portfolio Shares Series Designation Number of Shares VA U.S. Targeted Value Portfolio Shares VA International Value Portfolio Shares VA International Small Portfolio Shares VA Short-Term Fixed Portfolio Shares Enhanced U.S. Large Company Portfolio Shares DFA Two-Year Global Fixed Income Portfolio Shares International Small Company Portfolio Shares Emerging Markets Small Cap Portfolio Institutional Shares U.S. Targeted Value Portfolio Shares Emerging Markets Value Portfolio Shares Tax-Managed U.S. Targeted Value Portfolio Shares Tax-Managed U.S. Small Cap Portfolio Shares Tax-Managed U.S. Marketwide Value Portfolio Shares Tax-Managed DFA International Value Portfolio Shares Tax-Managed U.S. Equity Portfolio Shares DFA Short-Term Municipal Bond Portfolio Institutional Shares Emerging Markets Core Equity Portfolio Shares U.S. Core Equity 1 Portfolio Shares U.S. Core Equity 2 Portfolio Shares U.S. Vector Equity Portfolio Shares International Core Equity Portfolio Shares Emerging Markets Social Core Equity Portfolio Shares DFA Inflation-Protected Securities Portfolio Shares DFA International Real Estate Securities Portfolio Shares DFA California Short-Term Municipal Bond Portfolio Institutional Shares T.A. U.S. Core Equity 2 Portfolio Institutional Shares CSTG&E U.S. Social Core Equity 2 Portfolio Shares CSTG&E International Social Core Equity Portfolio Shares U.S. Social Core Equity 2 Portfolio Shares U.S. Sustainability Core 1 Portfolio 2 Series Designation Number of Shares International Sustainability Core 1 Portfolio DFA Selectively Hedged Global Fixed Income Portfolio Institutional Shares T.A. World ex U.S. Core Equity Portfolio Institutional Shares DFA Global Real Estate Securities Portfolio DFA International Value ex Tobacco Portfolio International Vector Equity Portfolio DFA Short-Term Extended Quality Portfolio Institutional Shares DFA Intermediate-Term Extended Quality Portfolio Institutional Shares DFA VA Global Moderate Allocation Portfolio Shares World ex U.S. Value Portfolio Shares DFA Commodity Strategy Portfolio Shares DFA California Intermediate-Term Municipal Bond Portfolio Institutional Shares DFA Investment Grade Portfolio Institutional Shares DFA LTIP Portfolio Shares World Core Equity PortfolioShares Selectively Hedged Global Equity Portfolio Shares DFA World ex U.S. Government Fixed Income Portfolio Shares DFA Intermediate-Term Municipal Bond Portfolio Shares World ex U.S. Targeted Value Portfolio Shares International Social Core Equity Portfolio Shares U.S. Large Cap Growth Portfolio Shares U.S. Small Cap Growth Portfolio Shares International Large Cap Growth Portfolio Shares International Small Cap Growth Portfolio Shares World ex U.S. Core Equity Portfolio Shares U.S. Large Cap Equity Portfolio Shares DFA Short-Duration Real Return Portfolio Shares Dimensional Retirement Fixed Income Fund IV Shares DFA Municipal Real Return Portfolio Shares 3 Series Designation Number of Shares DFA Municipal Bond Portfolio Shares DFA NY Municipal Bond Portfolio Shares – Institutional Class DFA Targeted Credit Portfolio Shares – Institutional Class VIT Inflation-Protected Securities Portfolio Shares – Institutional Class Dimensional Retirement Income Fund Shares Dimensional 2005 Target Date Retirement Income Fund Shares Dimensional 2010 Target Date Retirement Income Fund Shares Dimensional 2015 Target Date Retirement Income Fund Shares Dimensional 2020 Target Date Retirement Income Fund Shares Dimensional 2025 Target Date Retirement Income Fund Shares Dimensional 2030 Target Date Retirement Income Fund Shares Dimensional 2035 Target Date Retirement Income Fund Shares Dimensional 2040 Target Date Retirement Income Fund Shares Dimensional 2045 Target Date Retirement Income Fund Shares Dimensional 2050 Target Date Retirement Income Fund Shares Dimensional 2055 Target Date Retirement Income Fund Shares Dimensional 2060 Target Date Retirement Income Fund Shares In addition, 4,800,000,000 shares of capital stock of the Corporation remain unallocated and undesignated. The shares of capital stock of the Corporation with a par value of One Cent ($0.01) per share allocated to the following Series: The DFA One-Year Fixed Income Portfolio Shares; The DFA Short-Term Government Portfolio Shares; The DFA Intermediate Government Fixed Income Portfolio Shares; The DFA Five-Year Global Fixed Income Portfolio Shares; The Large Cap International Portfolio Shares; U.S. Small Cap Portfolio Shares; The U.S. Large Cap Value Portfolio Shares; DFA International Small Cap Value Portfolio Shares; The DFA Real Estate Securities Portfolio Shares; The Emerging Markets Portfolio Shares; Enhanced U.S. Large Company Portfolio Shares; DFA Two-Year Global Fixed Income Portfolio Shares; International Small Company Portfolio Shares; U.S. Targeted Value Portfolio Shares; 4 Emerging Markets Value Portfolio Shares; Emerging Markets Core Equity Portfolio Shares; U.S. Core Equity 1 Portfolio Shares; U.S. Core Equity 2 Portfolio Shares; U.S. Vector Equity Portfolio Shares; International Core Equity Portfolio Shares; DFA Inflation-Protected Securities Portfolio Shares; DFA International Real Estate Securities Portfolio Shares; U.S. Sustainability Core 1 Portfolio Shares; International Sustainability Core 1 Portfolio Shares; DFA VA Global Moderate Allocation Portfolio Shares; World Core Equity PortfolioShares; DFA LTIP Portfolio Shares; Selectively Hedged Global Equity Portfolio Shares; DFA World ex U.S. Government Fixed Income Portfolio Shares; DFA Intermediate-Term Municipal Bond Portfolio Shares; World ex U.S. Targeted Value Portfolio Shares; International Social Core Equity Portfolio Shares; U.S. Large Cap Growth Portfolio Shares; U.S. Small Cap Growth Portfolio Shares; International Large Cap Growth Portfolio Shares; International Small Cap Growth Portfolio Shares; World ex U.S. Core Equity Portfolio Shares; U.S. Large Cap Equity Portfolio Shares; DFA Short-Duration Real Return Portfolio Shares; Dimensional Retirement Fixed Income Fund IV Shares; DFA Municipal Real Return Portfolio Shares; DFA NY Municipal Bond Portfolio Shares; DFA Targeted Credit Portfolio Shares; VIT Inflation-Protected Securities Portfolio Shares; Dimensional Retirement Income Fund Shares; Dimensional 2005 Target Date Retirement Income Fund Shares; Dimensional 2010 Target Date Retirement Income Fund Shares; Dimensional 2015 Target Date Retirement Income Fund Shares; Dimensional 2020 Target Date Retirement Income Fund Shares; Dimensional 2025 Target Date Retirement Income Fund Shares; Dimensional 2030 Target Date Retirement Income Fund Shares; Dimensional 2035 Target Date Retirement Income Fund Shares; Dimensional 2040 Target Date Retirement Income Fund Shares; Dimensional 2045 Target Date Retirement Income Fund Shares; Dimensional 2050 Target Date Retirement Income Fund Shares; Dimensional 2055 Target Date Retirement Income Fund Shares; and Dimensional 2060 Target Date Retirement Income Fund Shares; 5 have been further subdivided into the following Classes: Classes Number of Shares The DFA One-Year Fixed Income Portfolio Shares – Institutional Class The DFA Short-Term Government Portfolio Shares – Institutional Class The DFA Intermediate Government Fixed Income Portfolio Shares – Institutional Class The DFA Five-Year Global Fixed Income Portfolio Shares – Institutional Class The Large Cap International Portfolio Shares – Institutional Class U.S. Small Cap Portfolio Shares – Institutional Class The U.S. Large Cap Value Portfolio Shares – Institutional Class DFA International Small Cap Value Portfolio Shares – Institutional Class The DFA Real Estate Securities Portfolio Shares – Institutional Class The Emerging Markets Portfolio Shares – Institutional Class Enhanced U.S. Large Company Portfolio Shares – Institutional Class DFA Two-Year Global Fixed Income Portfolio Shares – Institutional Class International Small Company Portfolio Shares – Institutional Class U.S. Targeted Value Portfolio Shares – Institutional Class U.S. Targeted Value Portfolio Shares – Class R1 U.S. Targeted Value Portfolio Shares – Class R2 Emerging Markets Value Portfolio Shares – Institutional Class Emerging Markets Value Portfolio Shares – Class R2 Emerging Markets Core Equity Portfolio Shares – Institutional Class U.S. Core Equity 1 Portfolio Shares – Institutional Class U.S. Core Equity 2 Portfolio Shares – Institutional Class U.S. Vector Equity Portfolio Shares – Institutional Class International Core Equity Portfolio Shares – Institutional Class DFA Inflation-Protected Securities Portfolio Shares – Institutional Class DFA International Real Estate Securities Portfolio Shares – Institutional Class U.S. Sustainability Core 1 Portfolio Shares – Institutional Class International Sustainability Core 1 Portfolio Shares – Institutional Class 6 Classes Number of Shares DFA VA Global Moderate Allocation Portfolio Shares – Class L10 DFA VA Global Moderate Allocation Portfolio Shares – Institutional Class World Core Equity PortfolioShares – Institutional Class DFA LTIP Portfolio Shares – Institutional Class Selectively Hedged Global Equity Portfolio Shares– Institutional Class DFA World ex U.S. Government Fixed Income Portfolio Shares – Institutional Class DFA Intermediate-Term Municipal Bond Portfolio Shares – Institutional Class World ex U.S. Targeted Value Portfolio Shares – Institutional Class International Social Core Equity Portfolio Shares – Institutional Class U.S. Large Cap Growth Portfolio Shares – Institutional Class U.S. Small Cap Growth Portfolio Shares – Institutional Class International Large Cap Growth Portfolio Shares – Institutional Class International Small Cap Growth Portfolio Shares – Institutional Class World ex U.S. Core Equity Portfolio Shares – Institutional Class U.S. Large Cap Equity Portfolio Shares – Institutional Class DFA Short-Duration Real Return Portfolio Shares – Institutional Class Dimensional Retirement Fixed Income Fund IV Shares – Institutional Class DFA Municipal Real Return Portfolio Shares – Institutional Class DFA NY Municipal Bond Portfolio Shares – Institutional Class DFA Targeted Credit Portfolio Shares – Institutional Class VIT Inflation-Protected Securities Portfolio Shares – Institutional Class Dimensional Retirement Income Fund Shares – Institutional Class Dimensional Retirement Income Fund Shares – Class R2 Dimensional 2005 Target Date Retirement Income Fund Shares – Institutional Class Dimensional 2005 Target Date Retirement Income Fund Shares – Class R2 Dimensional 2010 Target Date Retirement Income Fund Shares – Institutional Class Dimensional 2010 Target Date Retirement Income Fund Shares – Class R2 Dimensional 2015 Target Date Retirement Income Fund Shares – Institutional Class 7 Classes Number of Shares Dimensional 2015 Target Date Retirement Income Fund Shares – Class R2 Dimensional 2020 Target Date Retirement Income Fund Shares – Institutional Class Dimensional 2020 Target Date Retirement Income Fund Shares – Class R2 Dimensional 2025 Target Date Retirement Income Fund Shares – Institutional Class Dimensional 2025 Target Date Retirement Income Fund Shares – Class R2 Dimensional 2030 Target Date Retirement Income Fund Shares – Institutional Class Dimensional 2030 Target Date Retirement Income Fund Shares – Class R2 Dimensional 2035 Target Date Retirement Income Fund Shares – Institutional Class Dimensional 2035 Target Date Retirement Income Fund Shares – Class R2 Dimensional 2040 Target Date Retirement Income Fund Shares – Institutional Class Dimensional 2040 Target Date Retirement Income Fund Shares – Class R2 Dimensional 2045 Target Date Retirement Income Fund Shares – Institutional Class Dimensional 2045 Target Date Retirement Income Fund Shares – Class R2 Dimensional 2050 Target Date Retirement Income Fund Shares – Institutional Class Dimensional 2050 Target Date Retirement Income Fund Shares – Class R2 Dimensional 2055 Target Date Retirement Income Fund Shares – Institutional Class Dimensional 2055 Target Date Retirement Income Fund Shares – Class R2 Dimensional 2060 Target Date Retirement Income Fund Shares – Institutional Class Dimensional 2060 Target Date Retirement Income Fund Shares – Class R2 SECOND:The Board of Directors of the Corporation has adopted resolutions: (i) classifying and allocating One Hundred Million (100,000,000) shares of the unallocated and unissued shares of capital stock with a par value of One Cent ($0.01) per share, as follows: One Hundred Million (100,000,000) shares of capital stock were allocated to the Series designated as “DFA Social Fixed Income Portfolio,” and (ii) further classifying and allocating such shares as the “DFA Social Fixed Income Portfolio Shares – Institutional Class.” 8 THIRD:The Board of Directors of the Corporation has adopted resolutions reclassifying One Hundred Million (100,000,000) shares of capital stock with a par value of One Cent ($0.01) per share, previously classified and allocated to the Series designated as the “Dimensional Retirement Fixed Income Fund IV” and further classified as “ Institutional Class” shares, and reallocating such shares of capital stock with a par value of One Cent ($0.01) per share, as unallocated and undesignated capital stock of the Corporation. FOURTH: Following the aforesaid classifications, allocations, and designations, the Corporation has the authority to issue Sixty Billion (60,000,000,000) shares of capital stock, with a par value of One Cent ($0.01) per share, having an aggregate par value of Six Hundred Million Dollars ($600,000,000), which shares of capital stock have been designated and classified into the following ninety-five Series: Series Designation Number of Shares U.S. Micro Cap Portfolio Institutional Shares The DFA One-Year Fixed Income Portfolio Shares The DFA Short-Term Government Portfolio Shares The United Kingdom Small Company Portfolio Institutional Shares The Japanese Small Company Portfolio Institutional Shares The Continental Small Company Portfolio Institutional Shares The DFA Intermediate Government Fixed Income Portfolio Shares The DFA Five-Year Global Fixed Income Portfolio Shares Asia Pacific Small Company Portfolio Institutional Shares The Large Cap International Portfolio Shares U.S. Small Cap Portfolio Shares U.S. Small Cap Value Portfolio Institutional Shares The U.S. Large Cap Value Portfolio Shares The DFA Real Estate Securities Portfolio Shares LWAS/DFA International High Book to Market Portfolio Shares The Emerging Markets Portfolio Shares DFA International Small Cap Value Portfolio Shares VA U.S. Large Value Portfolio Shares VA Global Bond Portfolio Shares VA U.S. Targeted Value Portfolio Shares VA International Value Portfolio Shares 9 Series Designation Number of Shares VA International Small Portfolio Shares VA Short-Term Fixed Portfolio Shares Enhanced U.S. Large Company Portfolio Shares DFA Two-Year Global Fixed Income Portfolio Shares International Small Company Portfolio Shares Emerging Markets Small Cap Portfolio Institutional Shares U.S. Targeted Value Portfolio Shares Emerging Markets Value Portfolio Shares Tax-Managed U.S. Targeted Value Portfolio Shares Tax-Managed U.S. Small Cap Portfolio Shares Tax-Managed U.S. Marketwide Value Portfolio Shares Tax-Managed DFA International Value Portfolio Shares Tax-Managed U.S. Equity Portfolio Shares DFA Short-Term Municipal Bond Portfolio Institutional Shares Emerging Markets Core Equity Portfolio Shares U.S. Core Equity 1 Portfolio Shares U.S. Core Equity 2 Portfolio Shares U.S. Vector Equity Portfolio Shares International Core Equity Portfolio Shares Emerging Markets Social Core Equity Portfolio Shares DFA Inflation-Protected Securities Portfolio Shares DFA International Real Estate Securities Portfolio Shares DFA California Short-Term Municipal Bond Portfolio Institutional Shares T.A. U.S. Core Equity 2 Portfolio Institutional Shares CSTG&E U.S. Social Core Equity 2 Portfolio Shares CSTG&E International Social Core Equity Portfolio Shares U.S. Social Core Equity 2 Portfolio Shares U.S. Sustainability Core 1 Portfolio International Sustainability Core 1 Portfolio DFA Selectively Hedged Global Fixed Income Portfolio Institutional Shares 10 Series Designation Number of Shares T.A. World ex U.S. Core Equity Portfolio Institutional Shares DFA Global Real Estate Securities Portfolio DFA International Value ex Tobacco Portfolio International Vector Equity Portfolio DFA Short-Term Extended Quality Portfolio Institutional Shares DFA Intermediate-Term Extended Quality Portfolio Institutional Shares DFA VA Global Moderate Allocation Portfolio Shares World ex U.S. Value Portfolio Shares DFA Commodity Strategy Portfolio Shares DFA California Intermediate-Term Municipal Bond Portfolio Institutional Shares DFA Investment Grade Portfolio Institutional Shares DFA LTIP Portfolio Shares World Core Equity PortfolioShares Selectively Hedged Global Equity Portfolio Shares DFA World ex U.S. Government Fixed Income Portfolio Shares DFA Intermediate-Term Municipal Bond Portfolio Shares World ex U.S. Targeted Value Portfolio Shares International Social Core Equity Portfolio Shares U.S. Large Cap Growth Portfolio Shares U.S. Small Cap Growth Portfolio Shares International Large Cap Growth Portfolio Shares International Small Cap Growth Portfolio Shares World ex U.S. Core Equity Portfolio Shares U.S. Large Cap Equity Portfolio Shares DFA Short-Duration Real Return Portfolio Shares DFA Municipal Real Return Portfolio Shares DFA Municipal Bond Portfolio Shares DFA NY Municipal Bond Portfolio Shares – Institutional Class DFA Targeted Credit Portfolio Shares – Institutional Class VIT Inflation-Protected Securities Portfolio Shares – Institutional Class 11 Series Designation Number of Shares Dimensional Retirement Income Fund Shares Dimensional 2005 Target Date Retirement Income Fund Shares Dimensional 2010 Target Date Retirement Income Fund Shares Dimensional 2015 Target Date Retirement Income Fund Shares Dimensional 2020 Target Date Retirement Income Fund Shares Dimensional 2025 Target Date Retirement Income Fund Shares Dimensional 2030 Target Date Retirement Income Fund Shares Dimensional 2035 Target Date Retirement Income Fund Shares Dimensional 2040 Target Date Retirement Income Fund Shares Dimensional 2045 Target Date Retirement Income Fund Shares Dimensional 2050 Target Date Retirement Income Fund Shares Dimensional 2055 Target Date Retirement Income Fund Shares Dimensional 2060 Target Date Retirement Income Fund Shares DFA Social Fixed Income Portfolio Shares – Institutional Class In addition, 4,800,000,000 shares of capital stock of the Corporation remain unallocated and undesignated. The shares of capital stock of the Corporation with a par value of One Cent ($0.01) per share allocated to the following Series: The DFA One-Year Fixed Income Portfolio Shares; The DFA Short-Term Government Portfolio Shares; The DFA Intermediate Government Fixed Income Portfolio Shares; The DFA Five-Year Global Fixed Income Portfolio Shares; The Large Cap International Portfolio Shares; U.S. Small Cap Portfolio Shares; The U.S. Large Cap Value Portfolio Shares; DFA International Small Cap Value Portfolio Shares; The DFA Real Estate Securities Portfolio Shares; The Emerging Markets Portfolio Shares; Enhanced U.S. Large Company Portfolio Shares; DFA Two-Year Global Fixed Income Portfolio Shares; International Small Company Portfolio Shares; U.S. Targeted Value Portfolio Shares; Emerging Markets Value Portfolio Shares; Emerging Markets Core Equity Portfolio Shares; U.S. Core Equity 1 Portfolio Shares; 12 U.S. Core Equity 2 Portfolio Shares; U.S. Vector Equity Portfolio Shares; International Core Equity Portfolio Shares; DFA Inflation-Protected Securities Portfolio Shares; DFA International Real Estate Securities Portfolio Shares; U.S. Sustainability Core 1 Portfolio Shares; International Sustainability Core 1 Portfolio Shares; DFA VA Global Moderate Allocation Portfolio Shares; World Core Equity PortfolioShares; DFA LTIP Portfolio Shares; Selectively Hedged Global Equity Portfolio Shares; DFA World ex U.S. Government Fixed Income Portfolio Shares; DFA Intermediate-Term Municipal Bond Portfolio Shares; World ex U.S. Targeted Value Portfolio Shares; International Social Core Equity Portfolio Shares; U.S. Large Cap Growth Portfolio Shares; U.S. Small Cap Growth Portfolio Shares; International Large Cap Growth Portfolio Shares; International Small Cap Growth Portfolio Shares; World ex U.S. Core Equity Portfolio Shares; U.S. Large Cap Equity Portfolio Shares; DFA Short-Duration Real Return Portfolio Shares; DFA Municipal Real Return Portfolio Shares; DFA NY Municipal Bond Portfolio Shares; DFA Targeted Credit Portfolio Shares; VIT Inflation-Protected Securities Portfolio Shares; Dimensional Retirement Income Fund Shares; Dimensional 2005 Target Date Retirement Income Fund Shares; Dimensional 2010 Target Date Retirement Income Fund Shares; Dimensional 2015 Target Date Retirement Income Fund Shares; Dimensional 2020 Target Date Retirement Income Fund Shares; Dimensional 2025 Target Date Retirement Income Fund Shares; Dimensional 2030 Target Date Retirement Income Fund Shares; Dimensional 2035 Target Date Retirement Income Fund Shares; Dimensional 2040 Target Date Retirement Income Fund Shares; Dimensional 2045 Target Date Retirement Income Fund Shares; Dimensional 2050 Target Date Retirement Income Fund Shares; Dimensional 2055 Target Date Retirement Income Fund Shares; Dimensional 2060 Target Date Retirement Income Fund Shares; and DFA Social Fixed Income Portfolio Shares; have been further subdivided into the following Classes: 13 Classes Number of Shares The DFA One-Year Fixed Income Portfolio Shares – Institutional Class The DFA Short-Term Government Portfolio Shares – Institutional Class The DFA Intermediate Government Fixed Income Portfolio Shares – Institutional Class The DFA Five-Year Global Fixed Income Portfolio Shares – Institutional Class The Large Cap International Portfolio Shares – Institutional Class U.S. Small Cap Portfolio Shares – Institutional Class The U.S. Large Cap Value Portfolio Shares – Institutional Class DFA International Small Cap Value Portfolio Shares – Institutional Class The DFA Real Estate Securities Portfolio Shares – Institutional Class The Emerging Markets Portfolio Shares – Institutional Class Enhanced U.S. Large Company Portfolio Shares – Institutional Class DFA Two-Year Global Fixed Income Portfolio Shares – Institutional Class International Small Company Portfolio Shares – Institutional Class U.S. Targeted Value Portfolio Shares – Institutional Class U.S. Targeted Value Portfolio Shares – Class R1 U.S. Targeted Value Portfolio Shares – Class R2 Emerging Markets Value Portfolio Shares – Institutional Class Emerging Markets Value Portfolio Shares – Class R2 Emerging Markets Core Equity Portfolio Shares – Institutional Class U.S. Core Equity 1 Portfolio Shares – Institutional Class U.S. Core Equity 2 Portfolio Shares – Institutional Class U.S. Vector Equity Portfolio Shares – Institutional Class International Core Equity Portfolio Shares – Institutional Class DFA Inflation-Protected Securities Portfolio Shares – Institutional Class DFA International Real Estate Securities Portfolio Shares – Institutional Class U.S. Sustainability Core 1 Portfolio Shares – Institutional Class International Sustainability Core 1 Portfolio Shares – Institutional Class DFA VA Global Moderate Allocation Portfolio Shares – Class L10 DFA VA Global Moderate Allocation Portfolio Shares – Institutional Class World Core Equity PortfolioShares – Institutional Class 14 Classes Number of Shares DFA LTIP Portfolio Shares – Institutional Class Selectively Hedged Global Equity Portfolio Shares– Institutional Class DFA World ex U.S. Government Fixed Income Portfolio Shares – Institutional Class DFA Intermediate-Term Municipal Bond Portfolio Shares – Institutional Class World ex U.S. Targeted Value Portfolio Shares – Institutional Class International Social Core Equity Portfolio Shares – Institutional Class U.S. Large Cap Growth Portfolio Shares – Institutional Class U.S. Small Cap Growth Portfolio Shares – Institutional Class International Large Cap Growth Portfolio Shares – Institutional Class International Small Cap Growth Portfolio Shares – Institutional Class World ex U.S. Core Equity Portfolio Shares – Institutional Class U.S. Large Cap Equity Portfolio Shares – Institutional Class DFA Short-Duration Real Return Portfolio Shares – Institutional Class DFA Municipal Real Return Portfolio Shares – Institutional Class DFA NY Municipal Bond Portfolio Shares – Institutional Class DFA Targeted Credit Portfolio Shares – Institutional Class VIT Inflation-Protected Securities Portfolio Shares – Institutional Class Dimensional Retirement Income Fund Shares – Institutional Class Dimensional Retirement Income Fund Shares – Class R2 Dimensional 2005 Target Date Retirement Income Fund Shares – Institutional Class Dimensional 2005 Target Date Retirement Income Fund Shares – Class R2 Dimensional 2010 Target Date Retirement Income Fund Shares – Institutional Class Dimensional 2010 Target Date Retirement Income Fund Shares – Class R2 Dimensional 2015 Target Date Retirement Income Fund Shares – Institutional Class Dimensional 2015 Target Date Retirement Income Fund Shares – Class R2 Dimensional 2020 Target Date Retirement Income Fund Shares – Institutional Class Dimensional 2020 Target Date Retirement Income Fund Shares – Class R2 15 Classes Number of Shares Dimensional 2025 Target Date Retirement Income Fund Shares – Institutional Class Dimensional 2025 Target Date Retirement Income Fund Shares – Class R2 Dimensional 2030 Target Date Retirement Income Fund Shares – Institutional Class Dimensional 2030 Target Date Retirement Income Fund Shares – Class R2 Dimensional 2035 Target Date Retirement Income Fund Shares – Institutional Class Dimensional 2035 Target Date Retirement Income Fund Shares – Class R2 Dimensional 2040 Target Date Retirement Income Fund Shares – Institutional Class Dimensional 2040 Target Date Retirement Income Fund Shares – Class R2 Dimensional 2045 Target Date Retirement Income Fund Shares – Institutional Class Dimensional 2045 Target Date Retirement Income Fund Shares – Class R2 Dimensional 2050 Target Date Retirement Income Fund Shares – Institutional Class Dimensional 2050 Target Date Retirement Income Fund Shares – Class R2 Dimensional 2055 Target Date Retirement Income Fund Shares – Institutional Class Dimensional 2055 Target Date Retirement Income Fund Shares – Class R2 Dimensional 2060 Target Date Retirement Income Fund Shares – Institutional Class Dimensional 2060 Target Date Retirement Income Fund Shares – Class R2 DFA Social Fixed Income Portfolio Shares – Institutional Class FIFTH:The shares of capital stock designated, allocated and classified pursuant to these Articles Supplementary shall have such preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends, qualifications and terms and conditions of redemption as are set forth in the Charter of the Corporation. SIXTH:The shares aforesaid have been duly classified by the Board of Directors pursuant to authority contained in the Charter of the Corporation and, to the extent applicable, in accordance with Sections 2-105(c), 2-208 and/or 2-208.1 of the MGCL. SEVENTH:These Articles Supplementary shall become effective upon filing. 16 [signatures begin on next page] 17 IN WITNESS WHEREOF, DFA Investment Dimensions Group Inc. has caused these Articles Supplementary to be signed and acknowledged in its name and on its behalf by its Vice President and attested to by its Assistant Secretary on this 17th day of March, 2016; and its Vice President acknowledges that these Articles Supplementary are the act of DFA Investment Dimensions Group Inc., and she further acknowledges that, as to all matters or facts set forth herein which are required to be verified under oath, such matters and facts are true in all material respects to the best of her knowledge, information and belief, and that this statement is made under the penalties for perjury. ATTEST:DFA INVESTMENT DIMENSIONS GROUP INC. By:/s/ Valerie A. BrownBy:/s/ Carolyn L. O Valerie A. Brown, Assistant Secretary Carolyn L. O, Vice President 18
